Citation Nr: 0836238	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-31 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to February 26, 
2001, for the award of a 30 percent evaluation for the 
veteran's right hip disability.

2.  Whether there was clear and unmistakable error in a June 
2004 rating decision that granted an earlier effective date 
of February 26, 2001 for a 30 percent disability rating for a 
right hip disability.

3.  Entitlement to service connection for a left knee 
condition, to include as secondary to the veteran's service-
connected disabilities.

4.  Entitlement to service connection for a left hip 
condition, to include as secondary to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1977.  This case comes to the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue of entitlement to an earlier effective date for the 
30 percent disability rating for the right hip disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The June 2004 rating decision was not final at the time 
of submission of the claim for clear and unmistakable error 
in April 2005.

2.  The evidence of record does not support the conclusion 
that the veteran has a left knee condition that is related to 
service or to a service-connected disability.

3.  The evidence of record does not support the conclusion 
that the veteran has a left hip condition that is related to 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A claim made in April 2005 for clear and unmistakable 
error regarding the June 2004 rating decision, which granted 
an earlier effective date of February 26, 2001 for the 30 
percent disability rating for the right hip disability is not 
legally sufficient.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.105 (2007).

2.  A left knee condition was not incurred in or aggravated 
by active duty service or as secondary to a service-connected 
disability, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2007).

3.  A left hip condition was not incurred in or aggravated by 
active duty service or as secondary to a service-connected 
disability, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the claim of clear and unmistakable error in the June 
2004 rating decision, VCAA notice is not required because the 
issue presented involves a claim for review of a prior final 
regional office decision on the basis of CUE.  See Parker v. 
Principi, 15 Vet. App. 407 (2002).

As to the claims for service connection, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in October 2006 that fully addressed all four notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the October 2006 
letter included notice of what type of information and 
evidence was needed to establish a disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and private medical 
records.  The veteran underwent a VA examination in February 
2007.  He also was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Clear and Unmistakable Error

The veteran submitted a claim for clear and unmistakable 
error (CUE) in response to the RO's June 2004 rating decision 
which granted him an earlier effective date of February 26, 
2001 for the 30 percent disability rating for the service-
connected right hip disability.  

Under applicable law, previous determinations which are final 
and binding are to be accepted as correct in the absence of 
CUE.  38 C.F.R. § 3.105(a).  Where evidence establishes such 
error, the prior decision will be reversed or amended.  Id.

The criteria to determine whether CUE was present in a prior 
determination are as follows: (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

If a claimant-appellant wishes to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  There is a presumption of validity to 
otherwise final decisions, and where such decisions are 
collaterally attacked--and a CUE claim is undoubtedly a 
collateral attack--the presumption is even stronger.  See 
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999) (expressly adopting the "manifestly changed the 
outcome" language in Russell).

The veteran's claim raising the issue of CUE was received in 
April 2005.  As the veteran's claim was received within a 
year of the rating decision in question, that rating decision 
was not final at the time of claim and therefore no claim for 
clear CUE could be made as it requires a decision to be final 
prior to the making of the claim.  38 C.F.R. § 3.105.  The 
veteran's claim for CUE is not legally sufficient, and 
therefore, denied.



Claims for Service Connection

The veteran claims service connection for left knee and hip 
conditions as secondary to his service-connected right knee 
and right hip disabilities.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Further, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Moreover, with certain enumerated disorders such 
as arthritis, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  Although there was an 
amendment to § 3.310, the veteran filed his claim prior to 
October 10, 2006, the effective date of the change.  See 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).  The older, more 
liberal, version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See 
VAOPGCPREC 7-2003.

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With regards to the veteran's claim for service connection 
for the left knee, the medical evidence of record indicates 
occasional complaints regarding the left knee.  However, 
nothing relating the veteran's condition to service or to any 
service-connected disability is found in the medical 
evidence.  In addition, the veteran underwent a VA 
examination in February 2007.  At that time, he claimed that 
his left knee was asymptomatic and after physical examination 
he was diagnosed as having early osteoarthritis of the left 
knee; however, the examiner stated that this condition was 
unrelated to the veteran's service-connected right knee 
disability but rather due to the normal aging process.  In 
addition, the Board notes that the medical evidence does not 
show that there is a relationship between the claimed left 
knee and the service-connected right hip.

With regards to the veteran's claim for service connection 
for the left hip condition, the medical evidence indicates 
complaints of pain and loss of range of motion.  The veteran 
has submitted a letter from a private physician which states 
that the veteran has favored his right hip and this has 
resulted in "left hip problems."  No actual diagnosis was 
included in the opinion and the opinion was made by a primary 
care physician and seemingly without a complete rational and 
demonstration of knowledge of the veteran's entire medical 
history with regards to his hips.  The veteran underwent a VA 
examination in February 2007 at which time he was diagnosed 
as having avascular necrosis of he left hip with segmental 
collapse.  The examiner indicated that this condition was 
unrelated to the veteran's service-connected right knee 
disability after having indicated to have reviewed the claims 
file and including a complete rationale that the hip problem 
was vascular and entirely separate from any residuals of 
injury in service now affecting the right hip and knee.  The 
VA examiner's opinion proved more persuasive that the mere 
statement that the conditions are related as is given in the 
later letter from the private physician as it is clear that 
the VA examiner reviewed the veteran's entire medical history 
available and provided a complete rationale which was 
untouched in the private opinion.

As a result of the foregoing, the weight of the medical 
evidence indicates that the veteran's left knee and hip 
conditions are not related either to service or to a 
veteran's service-connected disability.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

There claim for CUE in a June 2004 rating decision that 
granted an earlier effective date of February 26, 2001 for a 
30 percent disability rating for a right hip disability is 
not legally sufficient, and the appeal is denied.

Service connection for a left knee condition, to include as 
secondary to a service-connected disability, is denied.

Service connection for a left hip condition, to include as 
secondary to a service-connected disability, is denied.


REMAND

The veteran submitted a notice of disagreement in April 2005 
to the RO's rating decision dated in June 2004 with regards 
to the claim for entitlement to an earlier effective date for 
the 30 percent disability rating for a right hip disability.  
The veteran has not been issued a statement of the case 
regarding this issue and as he submitted a timely (within one 
year of the rating decision's issuance) notice of 
disagreement, he is entitled to the issuance of a statement 
of the case.  This issue is therefore remanded for the 
issuance of a statement of the case in order to afford the 
veteran the opportunity to perfect his appeal.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the veteran a statement of the case 
regarding the issue of entitlement to an 
effective date prior to February 26, 2001 
for the grant of a 30 percent disability 
rating for a right hip disability.  
Manlincon v. West, 12 Vet. App. 238 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


